Russell v Hunt (2018 NY Slip Op 03083)





Russell v Hunt


2018 NY Slip Op 03083


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CARNI, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1444/17) CA 17-00503.

[*1]KIMBERLY RUSSELL, PLAINTIFF-RESPONDENT,
vHONRI . HUNT AND DORIEN GARRETT, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.